Exhibit 10(h)
HARRIS CORPORATION
2005 DIRECTORS’ DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)
     1. PURPOSE. The purposes of this Harris Corporation 2005 Directors’
Deferred Compensation Plan (as may be amended from time to time, this “Plan”)
are (a) to establish a method of deferring Directors’ compensation which will
aid Harris Corporation in attracting and retaining as members of its Board
persons whose abilities, experience and judgment can contribute to the continued
progress of the Corporation, (b) to align further the interests of Directors
with the interests of the stockholders of the Corporation by crediting for the
account of Directors who are not employees of the Corporation or any of its
subsidiaries a portion of their Director compensation in a Harris Stock
Equivalents Subaccount, and (c) to provide for the elective deferral of payment
of all or a portion of any Director Compensation otherwise payable in cash to
such Directors. This Plan was originally effective January 1, 2005. The Plan is
hereby amended and restated, effective January 1, 2009.
     2. DEFINITIONS. For the purposes of this Plan, the following words and
phrases shall have the meanings indicated, unless the context clearly indicates
otherwise:
          “Account” shall have the meaning set forth in Paragraph 4(a) of this
Plan.
          “Award Date” shall have the meaning set forth in Paragraph 3(a) of
this Plan.
          “Board” shall mean the Board of Directors of the Corporation.
          “Change of Control” shall mean any of the following:
          (i) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities eligible
to vote for the election of the Board (the “Corporation Voting Securities”);
provided, however, that the event described in this paragraph (i) shall not be
deemed to be a Change of Control by virtue of any of the following acquisitions:
(a) by the Corporation or any of its Subsidiaries, (b) by any employee benefit
plan sponsored or maintained by the Corporation or any of its Subsidiaries,
(c) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (d) pursuant to a Non-Control Transaction (as defined in
paragraph (iii));
          (ii) individuals who, on July 1, 2008, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to July 1,
2008, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors who remain on the Board (either by a
specific vote or by approval of the proxy statement of the Corporation in which
such person is named as a nominee for director, without objection to such
nomination) shall also be deemed to be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the
Corporation as a result of an actual or threatened election contest with

 



--------------------------------------------------------------------------------



 



respect to directors or any other actual or threatened solicitation of proxies
or consents by or on behalf of any person other than the Board shall be deemed
to be an Incumbent Director;
          (iii) the consummation of a merger, consolidation, share exchange or
similar form of corporate reorganization of the Corporation or any such type of
transaction involving the Corporation or any of its Subsidiaries that requires
the approval of the Corporation’s stockholders (whether for such transaction or
the issuance of securities in the transaction or otherwise), or the consummation
of the direct or indirect sale or other disposition of all or substantially all
of the assets, of the Corporation and its Subsidiaries (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 80% of the total voting power of the corporation resulting from such
Business Combination (including, without limitation, any corporation which
directly or indirectly has beneficial ownership of 100% of the Corporation
Voting Securities) eligible to elect directors of such corporation is
represented by shares that were Corporation Voting Securities immediately prior
to such Business Combination (either by remaining outstanding or being
converted), and such voting power is in substantially the same proportion as the
voting power of such Corporation Voting Securities immediately prior to the
Business Combination, (b) no person (other than any publicly traded holding
company resulting from such Business Combination, any employee benefit plan
sponsored or maintained by the Corporation (or the corporation resulting from
such Business Combination)), becomes the beneficial owner, directly or
indirectly, of 20% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the corporation resulting from such
Business Combination, and (c) at least a majority of the members of the board of
the corporation resulting from such Business Combination were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies the conditions specified in (a), (b) and (c) shall be deemed to
be a (“Non-Control Transaction”) or
          (iv) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or the direct or indirect sale or
other disposition of all or substantially all of the assets of the Corporation
and its Subsidiaries.
     Notwithstanding the foregoing, a Change of Control of the Corporation shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 20% of the Corporation Voting Securities as a result of the
acquisition of Corporation Voting Securities by the Corporation which reduces
the number of Corporation Voting Securities outstanding; provided, that, if
after such acquisition by the Corporation such person becomes the beneficial
owner of additional Corporation Voting Securities that increases the percentage
of outstanding Corporation Voting Securities beneficially owned by such person,
a Change of Control of the Corporation shall then occur.
               “Code” shall mean the Internal Revenue Code of 1986, as amended.
               “Common Stock” shall mean the common stock of Harris Corporation,
par value $1.00 per share, or such other class of shares or securities as to
which this Plan may be applicable pursuant to Paragraph 4(b)(v) of this Plan.
               “Corporate Secretary” shall mean the Corporate Secretary of the
Corporation.

2



--------------------------------------------------------------------------------



 



          “Corporation” shall mean Harris Corporation, its successors, and any
organization into which or with Harris Corporation may merge or consolidate or
to which all or substantially all of its assets may be transferred.
          “Director” shall mean a member of the Board.
          “Director Compensation” shall mean all amounts payable for services
(excluding expense reimbursement) as a Director including as applicable: (i) the
annual retainer fee payable to a Director as compensation for services in that
capacity; (ii) the fees payable for service on any committee of the Board;
(iii) the fees payable for serving as a chairperson of any committee; and
(iv) the fees payable for attendance at Board and committee meetings or other
events at the request or on behalf of the Corporation.
          “Elective Deferred Stock Units” shall have the meaning set forth in
Paragraph 4(b)(ii) of this Plan.
          “Exchange Act” shall have the meaning set forth in the definition of
“Change of Control”.
          “Fair Market Value” shall mean the closing price of the Common Stock
as reported on the New York Stock Exchange consolidated transactions reporting
system on the applicable date or, if no such closing price is available on such
date, on the preceding date on which such closing price is available, or if the
Common Stock is not traded on the New York Stock Exchange, the closing price of
the Common Stock as quoted on the NASDAQ or the national stock exchange on which
the Common Stock is traded, as reported by such source as the Board shall
determine.
          “Harris Stock Equivalent” shall mean a unit of value equal to one
share of Common Stock.
          “Harris Stock Equivalents Subaccount” shall have the meaning set forth
in Paragraph 4(a) of this Plan.
          “Investment Funds” shall have the meaning set forth in Paragraph 4(a)
of this Plan.
          “Non-Elective Deferred Units” shall have the meaning specified in
Paragraph 3(a) of this Plan.
          “Non-Employee Director” shall mean a Director who is not an employee
of the Corporation or one of its Subsidiaries.
          “Plan” shall mean this 2005 Directors’ Deferred Compensation Plan, as
it may be amended from time to time.
          “Retirement Investment Subaccounts” shall have the meaning set forth
in Paragraph 4(a) of this Plan.
          “Retirement Plan” shall mean the Harris Corporation Retirement Plan,
as amended from time to time.

3



--------------------------------------------------------------------------------



 



          “Section 16(b)” shall have the meaning set forth in Paragraph 3(c) of
this Plan.
          “Separation from Service” shall have the meaning set forth in Treasury
Regulation §1.409A-1(h) (without regard to any permissible alternative
definition thereunder).
          “Subsidiary” shall mean any corporation, association, partnership,
joint venture, or other business entity of which 50% or more of the voting stock
or other equity interests (in the case of entities other than corporations), is
owned or controlled, directly or indirectly, by the Corporation or by one or
more Subsidiaries of the Corporation, or by a combination thereof.
          “Units” shall have the meaning set forth in Paragraph 4(b)(ii) of this
Plan.
     3. DEFERRED COMPENSATION.
          (a) NON-ELECTIVE DEFERRAL OF HARRIS STOCK EQUIVALENTS. On January 1,
April 1, July 1, and October 1 (each such day an “Award Date”) of each year,
commencing April 1, 2005, the Corporation shall credit the Harris Stock
Equivalents Subaccount of each Non-Employee Director with a number of Harris
Stock Equivalents having a Fair Market Value equal to $24,000. All such Harris
Stock Equivalents credited under this Paragraph 3(a) shall be referred to herein
as “Non-Elective Deferred Units,” and shall be in consideration of such
Non-Employee Director’s service on the Board during the preceding calendar
quarter. The Fair Market Value of Harris Stock Equivalents to be credited on an
Award Date may be changed from time to time by resolution duly adopted by the
Board. For any person who served as a Non-Employee Director for only a portion
of the preceding calendar quarter, a pro rata portion of the quarterly amount
that would have been credited to such Non-Employee Director’s Harris Stock
Equivalents Subaccount had he or she served as a Non-Employee Director for the
full calendar quarter shall be credited to such Non-Employee Director’s Harris
Stock Equivalents Subaccount based on the number of days in the calendar quarter
that such person served as a Non-Employee Director.
          (b) ELECTIVE DEFERRAL OF COMPENSATION. (i) Any Non-Employee Director
may at any time prior to the commencement of a calendar year elect to defer
under this Plan all or a portion of any component (for example, annual retainer,
committee retainers, chairperson retainers, Board or committee meeting fees,
etc.) of the Director Compensation (other than such compensation which is
deferred pursuant to Paragraph 3(a)) to which the Non-Employee Director may be
entitled for services rendered with respect to such calendar year by filing a
written election with the Corporate Secretary. Any Non-Employee Director who
newly is elected as a Director and who was not a Non-Employee Director at any
time during the twenty-four month period prior to the commencement of his or her
term, may elect to defer, within thirty (30) days following such commencement,
all or a portion of any component of the Director Compensation to which such
Non-Employee Director may be entitled for services rendered after such deferral
election.
          (ii) Each of the foregoing elective deferral elections under this
Paragraph 3(b) shall be made by written notice executed by the Non-Employee
Director and delivered to the Corporate Secretary, specifying the year or years
with respect to which the election shall apply and the amount or component of
Director Compensation (other than such compensation which is deferred pursuant
to Paragraph 3(a)) to be deferred for such year or years. An elective deferral
under this Plan with respect to any calendar year shall be irrevocable after
commencement of such

4



--------------------------------------------------------------------------------



 



calendar year or, in the case of a new Director who was not a Non-Employee
Director at any time during the twenty-four month period prior to commencement
of his or her term, at the time the elective deferral election is made. Each
election shall continue in effect for succeeding calendar years unless the
Non-Employee Director terminates or changes such election by written notice
filed with the Corporate Secretary. Any such termination or change shall become
effective as of the first day of the calendar year following the calendar year
in which such notice is given and only with respect to Director Compensation
earned for service as a Non-Employee Director in such following calendar year
and thereafter.
          (c) PAYMENT FORM AND TIME. Payment of a Director’s Account will
commence in the form and upon the date elected by the Director within thirty
(30) days of the commencement of his or her initial term as a Non-Employee
Director. The Director’s distribution election must specify whether payment of
the Director’s Account shall be made either in (i) a cash lump sum on a date
certain within five (5) years following the Director’s Separation from Service;
or (ii) annual substantially equal installments over a designated number of
years beginning on a date certain within five (5) years following the Director’s
Separation from Service, provided that the Account is fully paid within ten
(10) years of the Director’s Separation from Service. If no timely distribution
election is made, the Director shall be deemed to have elected that amounts
credited to the Director’s Account shall be paid in a cash lump sum on the
January 15th (or as soon as practicable thereafter during the same calendar
year) following the calendar year in which the Director Separates from Service.
A Director’s distribution election shall apply to all amounts credited to a
Director’s Account and all earnings thereon (whether attributable to
Non-Elective Deferred Units or amounts of Director Compensation that the
Director elected to defer pursuant to Paragraph 3(b)) regardless of the year in
which the amounts were deferred or credited. Annual payments shall be made no
earlier than January 1 and no later than January 15 of the applicable year.
Until a Director’s Account has been completely distributed, earnings and losses
on the unpaid balance thereof shall be allocated as provided in Paragraph 4
below. All amounts in a Director’s Account, including amounts allocated to the
Harris Stock Equivalents Account, shall be paid in cash.
          Notwithstanding any provision of this Paragraph 3(c) to the contrary:
(A) if advisable to avoid exposing a Director to a claim for recovery of short
swing profits under Section 16(b) of the Exchange Act (“Section 16(b)”), prior
to the payment of the amount reflected in the Director’s Account, such payment
must be approved in advance by the Board or a committee comprised solely of
“non-employee directors” as defined in Rule 16(b)-3(b)(3) under the Exchange
Act, as amended, and (B) in the case of a Director who is a “Specified Employee”
under the Harris Corporation Specified Employee Policy for 409A Arrangements at
the time of her or his Separation from Service, no payments of the Director’s
Account shall be made or commence prior to the date which is six (6) months
after the date of the Director’s Separation from Service (or, if earlier than
the end of such six-month period, the date of the Director’s death). The amount
of any payment that otherwise would be paid to the Director under this Plan
during this six-month period instead shall be paid to the Director on the first
business day coincident with or next following the date that is six months and
one day following the date of the Director’s Separation from Service or, if
earlier, within ninety (90) days following the death of the Director.
     4. ACCOUNTS. (a) GENERAL. On each Award Date, any Director Compensation
(other than Non-Elective Deferred Units) earned subsequent to the prior Award
Date that is deferred under the terms of this Plan shall be credited to an
account (“Account”) which shall be established

5



--------------------------------------------------------------------------------



 



and maintained for such Director as a special ledger account on the
Corporation’s books. A Director’s Account shall consist of a Harris Stock
Equivalents Subaccount (“Harris Stock Equivalents Subaccount”) and a number of
other subaccounts (sometimes referred to herein as “Retirement Investment
Subaccounts”) equal to the number of investment funds available from time to
time under the Retirement Plan (other than the Harris Stock Fund), as set forth
on Exhibit A hereto, as such exhibit may be amended from time to time. The
investment funds set forth on Exhibit A, as amended from time to time, and
Harris Stock Equivalents are sometimes referred to as the “Investment Funds”.
Subject to the provisions of Paragraph 4(b) below for investments credited to
the Harris Stock Equivalents Subaccount, a Non-Employee Director may elect that
his or her future Director Compensation (other than Non-Elective Deferred
Units), Retirement Investment Subaccount or Harris Stock Equivalents Subaccount
be deemed to be invested in 1.0% increments (or in such other increments as are
permitted under the Retirement Plan) in any of the Investment Funds and may
change his or her investment elections in a manner consistent with the changing
of investment elections as set forth in the Retirement Plan. Amounts deferred by
a Non-Employee Director (other than Non-Elective Deferred Units) shall be deemed
to be invested in an age-appropriate Lifecycle Fund as available under the
Retirement Plan until the Director makes a valid investment election pursuant to
this Paragraph 4(a). Earnings and losses with respect to a Director’s Account
shall be allocated to such Account with the same frequency and in the same
manner as allocations under the Retirement Plan. Exhibit A hereto shall, without
further action of the Board, be deemed to be automatically amended to reflect
changes, modifications or amendments to investment funds offered under the
Retirement Plan.
          (b) SPECIAL RULES CONCERNING HARRIS STOCK EQUIVALENTS SUBACCOUNTS.
Notwithstanding any other provision of this Plan to the contrary, the following
rules shall apply to investments credited to the Harris Stock Equivalents
Subaccounts (including, as appropriate, Non-Elective Deferred Units credited to
the Harris Stock Equivalents Subaccount of a Director’s Account pursuant to
Paragraph 3(a)).
          (i) RESTRICTIONS ON INTRA-PLAN TRANSFERS INTO AND OUT OF THE HARRIS
STOCK EQUIVALENTS SUBACCOUNTS. A Director may not make an election to transfer
or reallocate amounts invested in any of the Director’s Retirement Investment
Subaccounts into the Director’s Harris Stock Equivalents Subaccount. Subject to
any restrictions imposed by Section 16(b), amounts invested in the Harris Stock
Equivalents Subaccount, including Non-Elective Deferred Units, may thereafter be
reallocated to any Retirement Investment Subaccount by the Director only if any
such reallocation does not cause the Director to fail to satisfy the
Corporation’s minimum stock ownership guidelines applicable to such Director.
          (ii) VALUE OF HARRIS STOCK EQUIVALENTS. Amounts of Director
Compensation deferred by a Director hereunder which the Director elects to be
invested in Harris Stock Equivalents shall, unless such amount is payable on an
Award Date, be credited to the Director’s Harris Stock Equivalents Subaccount on
the first day of the month following the calendar month in which such amount
would be payable. The Corporation shall credit a Director’s Harris Stock
Equivalents Subaccount with that number of Units (including fractions) obtained
by dividing such amounts by the Fair Market Value of a share of Common Stock on
the date such amounts are credited to the Director’s Harris Stock Equivalents
Subaccount (such Harris Stock Equivalents are sometimes referred to herein as
“Elective Deferred Stock Units”). In the case of Non-Elective Deferred Units,
each Director’s Harris Stock Equivalents Subaccount shall be credited with a
number of Non-Elective Deferred Units on each Award Date as set forth in
Paragraph 3(a).

6



--------------------------------------------------------------------------------



 



Elective Deferred Stock Units and Non-Elective Deferred Units are sometimes
referred to collectively as “Units”.
          (iii) EARNINGS ON HARRIS STOCK EQUIVALENTS. A Director’s Harris Stock
Equivalents Subaccount shall be credited with the amount of cash dividends
payable with respect to that number of shares of Common Stock equal to the
number of Units (including fractions) credited to such subaccount on the date on
which dividend payments are credited under the Retirement Plan (which may be the
ex-dividend date). The amount of cash dividends so credited shall then be
converted into Units in the manner described above using the Fair Market Value
on the same day, and in a manner consistent with the Retirement Plan.
          (iv) REALLOCATIONS OF FUTURE INVESTMENTS INTO HARRIS STOCK EQUIVALENTS
SUBACCOUNT. Subject to any restrictions imposed by Section 16(b), changes in
investment elections with respect to future crediting of Director’s Compensation
into the Harris Stock Equivalents Subaccount may be made at the Director’s
discretion, except that a Director shall have no investment discretion with
respect to the future crediting of Non-Elective Deferred Units.
          (v) ADJUSTMENTS TO AVOID DILUTION, ETC. In the event of any stock
dividend or split, recapitalization, merger, consolidation, spin-off,
extraordinary dividends, combination or exchange of shares or other similar
event, the value and attributes of each Unit shall be appropriately adjusted so
that the proportionate interest of the Directors shall be maintained as before
the occurrence of such event. The adjustment to each Unit shall be made to the
same extent as if such Units were issued and outstanding shares of Common Stock.
Such adjustments shall be made by the Board and shall be conclusive and binding
for all purposes of the Plan.
          (vi) CASH DISTRIBUTIONS. Distributions from a Director’s Harris Stock
Equivalents Subaccount shall be made in cash with the amount of cash to be paid
on account of each Unit being determined by reference to the Fair Market Value
on the last day of the month preceding the date of distribution.
          (vii) NO RIGHTS AS SHAREHOLDER. A Director shall not have any rights
as a stockholder of the Corporation with respect to any Units credited to the
Director’s Harris Stock Equivalents Subaccount.
     5. SUBSEQUENT ELECTIONS.
          (a) IN GENERAL. A Director may modify his or her election as to the
form or time of payment of the Director’s Account at any time at least twelve
(12) months before the date of the previously elected payment date (or payment
commencement date) and the newly elected payment date (or payment commencement
date) must be at least five (5) years after the previously elected payment date
(or payment commencement date); provided, however, that (a) such modification
shall not become effective until one (1) year after the modification is filed
with the Corporate Secretary, (b) the Account shall be fully paid within ten
(10) years of the Director’s Separation from Service, (c) no such modification
shall be made without the prior approval of the Board or a committee comprised
solely of “non-employee directors” as defined in Rule 16b-3(b)(3) under the
Exchange Act, as amended from time to time, if such approval is advisable to
avoid exposing a Director to a claim for recovery of short swing profits under
Section 16(b) and (d) any

7



--------------------------------------------------------------------------------



 



change in payment form or time shall not accelerate the schedule of payments in
violation of Section 409A of the Code. A subsequent election pursuant to this
Paragraph 5(a) shall be delivered to the Corporate Secretary in the manner
prescribed by the Corporate Secretary and upon such delivery shall be
irrevocable; provided, however, that any such subsequent election that violates
any of the restrictions set forth in this Paragraph 5(a) shall be void and of no
effect to the extent of such violation.
          (b) SPECIAL TRANSITION ELECTION. Notwithstanding Paragraph 5(a) or any
other provision of the Plan to the contrary, at a time determined by the Board
or a committee of the Board designated by the Board, but no later than
December 31, 2008 (or any later date permitted under transition rules under
Section 409A of the Code), a Director shall be permitted to modify her or his
prior election as to the form and time of payment of the Director’s Account,
subject to rules and procedures established by the Board or such committee and
all requirements of Section 409A of the Code and guidance provided thereunder.
     6. PAYMENTS IN CONNECTION WITH CHANGE OF CONTROL. Notwithstanding anything
contained in this Plan to the contrary, no later than ninety (90) days following
a Change of Control that qualifies as a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5), the Corporation shall pay to
each Director (or former Director), in a cash lump sum, the then remaining
balance of the Director’s Account. This Paragraph may not be amended, altered or
modified following such a Change of Control.
     7. PAYMENT IN THE EVENT OF DEATH. Notwithstanding any other provision in
this Plan, in the event a Director or former Director dies prior to receiving
payment of the entire amount of her or his Account, the unpaid balance shall be
paid to such beneficiary as the Director may have designated in a written notice
delivered to the Corporate Secretary as the person, firm or trust to receive any
such post-death distribution under this Plan or, in the absence of such written
designation, to the Director’s legal representative or any person, firm or
organization designated in her or his last will to receive such distribution.
Distribution subsequent to the death of a Director shall be made in a lump sum
as soon as is reasonably practicable, but no later than ninety (90) days after
the date of the Director’s death.
     8. NON-ASSIGNABILITY. None of the rights or interests of any Director or
former Director in (a) amounts of Director Compensation deferred under this
Plan; or (b) Non-Elective Deferred Units shall be assignable or transferable in
whole or in part, either voluntarily or by operation of law or otherwise, and
shall not be subject to payment of debts by execution, levy, garnishment,
attachment, pledge, bankruptcy or in any other manner.
     9. FUNDING.
          (a) PLAN TO BE UNFUNDED. Except as otherwise required by
Paragraph 9(b), the Corporation shall be under no obligation to acquire,
segregate, or reserve any funds or other assets for purposes relating to this
Plan and no Director or former Director shall have any rights whatsoever in or
with respect to any funds or other assets held by the Corporation for purposes
of this Plan or otherwise. Accounts maintained for purposes of this Plan shall
merely constitute bookkeeping records of the Corporation and shall not
constitute any allocation whatsoever of any assets of the Corporation or be
deemed to create any trust or special deposit with respect to any of the
Corporation’s assets.

8



--------------------------------------------------------------------------------



 



          (b) FUNDING OF RABBI TRUST. No later than the date on which a Change
of Control occurs, (i) the Corporation shall maintain a rabbi trust (the
“Trust”) as hereinafter described; and (ii) the Corporation shall contribute to
the Trust in cash or other liquid assets acceptable to the trustee of the Trust
(A) an amount equal to the total value of the Directors’ Accounts as of the date
on which the Change of Control occurs; plus (B) the amount of the Trust
administration and trustee fees and expenses (including the fees and expenses of
any agent of the trustee) which the trustee reasonably expects to be incurred
over the life of the Trust. The terms of the Trust shall generally follow the
model rabbi trust set forth in IRS Revenue Procedure 92-64, except that (1) the
Trust shall be irrevocable from the date of its creation; (2) the Trust shall be
non-amendable by the Corporation except with the consent of the Directors and
former Directors or their respective legal representatives; (3) the power to
direct the investment of the Trust assets shall be held by the Corporation;
(4) the Corporation shall remain liable for the payment of the Directors’
Accounts under the Plan to the extent there is any shortfall of assets under the
Trust; (5) the initial trustee and any successor thereto shall be a bank or
trust company with shareholder equity of at least $1.0 billion; and (6) neither
the Trust nor its assets shall be located or transferred outside the United
States.
     10. MISCELLANEOUS. The Board, and any committee of the Board designated by
the Board, shall in its sole discretion, have the complete authority to
interpret this Plan, to adopt rules for carrying out the purposes of this Plan
and to make all other determinations necessary or advisable for the
administration of this Plan. The Board or the relevant committee, if applicable,
may delegate any of its responsibilities, powers, or duties under this Plan to
any person or committee. The Board, any committee of the Board, and any officer
of the Corporation charged with responsibility for the administration and
operation of this Plan may rely upon information supplied to them by the
officers of the Corporation and by any public accountants retained by the
Corporation. No member of the Board nor any officer of the Corporation charged
with responsibility for the administration and operation of this Plan shall be
liable, except in circumstances involving his or her bad faith, for any act or
action, whether of commission or omission, taken by any other member or by any
other officer, agent, or employee, for anything done or omitted to be done. The
Board by duly adopted resolution may from time to time amend, suspend, terminate
or reinstate any or all of the provisions of this Plan, except that no such
amendment, suspension or termination shall adversely affect the Account of any
Director or former Director as it existed immediately before such amendment,
suspension or termination or the manner of distribution thereof, unless such
Director or former Director shall have consented thereto in writing. This Plan
shall be construed and governed by the laws of Delaware.
     11. COMPLIANCE WITH SECTION 409A OF THE CODE. To the extent applicable, it
is intended that this Plan comply with the provisions of Section 409A of the
Code. The Plan shall be administered in a manner consistent with this intent,
and any provision that would cause the Plan to fail to satisfy Section 409A of
the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Corporation without
the consent of the participants in the Plan). Notwithstanding the foregoing, no
particular tax result for a Director with respect to any income recognized by
the Director in connection with the Plan is guaranteed under the Plan, and the
Director shall be responsible for any taxes imposed on the Director in
connection with this Plan.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Harris Corporation does hereby adopt this amendment and
restatement of the 2005 Directors’ Deferred Compensation Plan effective as of
January 1, 2009.

                 
 
      HARRIS CORPORATION
 
       
Date:
  December 30, 2008   By:   /s/   Jeffrey S. Shuman              
 
              Jeffrey S. Shuman
 
               
 
      Title:       Vice President, Human Resources
 
              and Corporate Relations

     
ATTEST:
   
 
   
/s/ Scott T. Mikuen
 
Secretary
   

10



--------------------------------------------------------------------------------



 



EXHIBIT A

     
Harris Stock Equivalents
  Money Market Fund
Balanced Fund
  Passive Aggregate Strategy Fund
Equity Income Fund
  Global Technology Fund
Growth Fund
  Russell 2000 Growth Index Strategy Fund
Index Equity Fund
  Small Cap Value Fund
International Equity Fund
  Stable Value Fund
LifeCycle Fund
  Wilshire 4500 Index Strategy Fund

A-1